Title: To Benjamin Franklin from Henri-Léonard-Jean-Baptiste Bertin, 11 March 1782
From: Bertin, Henri-Léonard-Jean-Baptiste
To: Franklin, Benjamin


Paris le 11 Mars 1782.
Notre ami Mr. hutton, Monsieur, vient de m’adresser les Passeports qui lui ont été accordés par vous et par mr. le mqs. de Castries pour l’expédition du batiment destiné à sa mission du Labrador qui fait ses delices, et il me prie d’en solliciter de nouveaux pour le même objet, même batiment, même Nom, même capitaine, et même nombre d’hommes d’equipage, en m’observant néanmoins que ce batiment ayant éxigé des réparations on l’a allongé de dix pieds pour l’empêcher de baisser du devant Coe. [comme] il le fesoit, et qu’au lieu de quatre vingt Tonneaux il pourra en contenir Cent ou environ. J’espère, Monsieur, que vous voudrés bien expédier Ce Passeport, dont vous connoissés parfaitement l’objet qui est une bonne œuvre digne d’encouragement et d’interret. Je viens de faire la même demande à M. le marqs. de Castries en lui faisant repasser Comme à Vous, Celui qu’il avoit accordé lannée derniere.
J’ai l’honneur dêtre avec un très parfait attachement Monsieur, votre très humble et très obeissant serviteur.
Bertin

P.S. Je vous serai très obligé de m’adresser ce Passeport pr le fre passer à M. hutton. /.
  M. francklin. / . ministre Plénipotentiaire des Etats unis d’amerique, a Passy. /.

 
Notations in different hands: Mr. Bertin Paris 11. Mars 1782. / Ansd. 14th.
